DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 10 October 2022.  In view of this communication and the amendment concurrently filed: claims 1-20 were previously pending; claims 2 and 12 were cancelled and claims 21-24 were added by the amendment; and thus, claims 1, 3-11, and 13-24 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed on 10 October 2022, have been fully considered but are not persuasive.  
The Applicant’s first argument (page 9 of the Remarks) alleges that the claims have been amended to remove the limitations for which the drawings and claims were objected to, and for which the rejections under 35 U.S.C. 112 were made.  While the terms previously objected to and rejected have been removed, the newly added limitations of the claims have been rejected under the same or new grounds.  For example, the amendments to claims 1 and 11 removed the term “the housing”, which was rejected as lacking proper antecedent basis, but the same term was reintroduced in the new limitations added to those claims.  Thus, while the objections to the drawings and claims have been withdrawn, the claims remain rejected under 35 U.S.C. 112(a) and 112(b). 
The Applicant’s second argument (pages 9-12 of the Remarks) alleges that Metzner does not disclose the “external gear hydraulic machine” because Metzner discloses “an internal gear machine with internal gear meshing zone” as recited in the independent claims.  This argument is based on the premise that an “external gear hydraulic machine”, a term not defined anywhere in the application, can only include external gears.  This overly narrow definition is not accepted, as the ordinary meaning of those terms would only imply that at least one external gear was present, and would not rule out the use of additional internal gears.  Thus, since Metzner discloses one internal gear and one external gear, it satisfies the requirements of the claim limitations, based on their ordinary meaning.  Therefore, this argument is unpersuasive and the previous grounds of rejection are maintained.
Further, the argument alleges that Metzner does not disclose the operation of the electric and hydraulic machines as a generator, in addition to operating as a pump.  While it is true that Metzner does not disclose this use of the device, no structural differences are required by this statement of intended use.  Therefore, the claimed use as a generator does not imply any additional limitations and the previous grounds of rejection in view of Metzner are maintained.
The Applicant’s third argument (page 12 of the Remarks) alleges that claims 10 and 20 are allowable due to their dependencies on claims 1 and 11, respectively.  This is unpersuasive for the same reasons given above.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL. — The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 3-11, and 13-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 11 recite an “external meshing zone configuration” which “generates a sealing arrangement between gears of the drive gear, the driven gear, and the casing”.  The application fails to disclose how the claimed configuration of meshing zones can be responsible for generating a seal between the gears.  This limitation is not shown in the drawings (e.g. figure 9 clearly shows the gears meshing with one another, with no seal arranged in between the gears), and is not described in the specification in any way that would allow one of ordinary skill in the art to determine to what physical element of the disclosed invention they refer.  It is impossible to determine exactly what is being claimed without some form of written description identifying the specific elements. 
Further, claims 1 and 11 also recite that “the external gear hydraulic machine generates” one of a pump and a generator when operated.  Here, the term “generates” appears to be applied in place of “operates as”, as the disclosed invention does not in any way generate (i.e. “create”) an additional pump or generator.  Thus, these limitations of claim 1 lack proper written description.  In order to advance prosecution, the former limitation above has been interpreted as requiring a sealing arrangement around the gears while the latter limitation has been interpreted as merely stating the intended use of the device operating as both a pump or a generator.
Claims 3-10 and 13-24 are rejected due to their dependencies.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 3-11, and 13-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 11 recite the limitation “an external meshing zone configuration” which “generates a sealing arrangement”.  It is unclear how the claimed configuration of meshing zones can be responsible for generating a seal between the gears, as stated above.  Thus, this limitation is indefinite.  
Claims 1 and 11 recite the limitation "the housing" in line 10.  There is insufficient antecedent basis for this limitation in the claims.  This limitation has been interpreted as referring to the “casing” recited previously in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-9, 11, 13-19, and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Metzner et al. (US 5,219,276 A), hereinafter referred to as “Metzner”.
Regarding claim 1, Metzner discloses an integrated electromechanical and hydraulic system [1] (fig. 1; col. 4, lines 13-18), comprising: 
an electric machine [2] (fig. 1-2; col. 4, lines 16-22), the electric machine [2] comprising: 
a casing [12/32] (fig. 1; col. 4, lines 52-55; col. 5, lines 28-32), 
a stator [3] adapted to remain stationary within the casing [12/32] (fig.1-2; col. 4, lines 16-22, 52-55), 
one or more electrically insulated windings [4] coupled to the stator [3] (fig. 1-2; col. 4, lines 16-18; col. 5, lines 18-22), 
a rotor [5] separated from the stator [3] and the one or more windings [4] by a radial diamagnetic gap (fig. 1-2; col. 4, lines 23-28; col. 5, lines 16-18), 

    PNG
    media_image1.png
    554
    925
    media_image1.png
    Greyscale

an external gear hydraulic machine [6] disposed in the housing [12/32] having a drive gear [7] and a driven gear [8] in an external meshing zone configuration (fig. 1; col. 4, lines 29-38, 43-51), wherein the meshing zone generates a sealing arrangement between gears of the drive gear [7], the driven gear [8], and the casing [12/32] (fig. 1; col. 4, lines 39-42; the meshing zone is sealed within the casing by sealing plate [10]); and 
wherein integration of the electric machine [2] and the external gear hydraulic machine [6] [operates as] i) a pump when the electric machine [2] is energized (fig. 1-2; col. 4, lines 16-22); and ii) a generator when the external gear hydraulic machine [6] is energized (this statement of intended use requires no additional structure beyond what is previously recited; the device of Metzner, operated in reverse with the pump being driven instead of supplying electricity to the electrical machine, would inherently operate as a generator as the magnetic flux of the permanent magnet rotor would generate a flow of electricity in the stator windings).
Regarding claim 3, Metzner discloses the integrated electromechanical and hydraulic system [1] of claim 1, as stated above, wherein the electric machine [2] and the external gear hydraulic machine [6] are interfaced via a flange (fig. 1-2; col. 4, lines 32-38, 43-51; the machines are coupled by the teeth/flanges of the gears on the rotor and the pump).
Regarding claim 4, Metzner discloses the integrated electromechanical and hydraulic system [1] of claim 1, as stated above, wherein the external gear hydraulic machine [6] includes a first port [16] for interfacing with a working fluid at a first pressure and a second port [15] for interfacing with the working fluid at a second pressure (fig. 1; col. 4, lines 55-60; the second port corresponds to the “pressure” duct, while the first port corresponds to the “suction” duct).
Regarding claim 5, Metzner discloses the integrated electromechanical and hydraulic system [1] of claim 4, as stated above, wherein the external gear hydraulic machine [6] communicates with the casing [12/32] of the electric machine [2] and thereby floods the casing with the working fluid (fig. 1; col. 3, lines 33-39).
Regarding claim 6, Metzner discloses the integrated electromechanical and hydraulic system [1] of claim 5, as stated above, wherein the electric machine casing [12/32] is flooded with the working fluid at the first pressure (fig. 1; col. 3, lines 33-39; col. 4, lines 55-60; both the high- and low-pressure, i.e. pressure and suction, ducts connect to the pump at the center of the electric machine).
Regarding claim 7, Metzner discloses the integrated electromechanical and hydraulic system [1] of claim 5, as stated above, wherein the electric machine casing [12/32] is flooded with the working fluid at the second pressure (fig. 1; col. 3, lines 33-39; col. 4, lines 55-60; both the high- and low-pressure, i.e. pressure and suction, ducts connect to the pump at the center of the electric machine).
Regarding claim 8, Metzner discloses the integrated electromechanical and hydraulic system [1] of claim 4, as stated above, wherein the external gear hydraulic machine [6] includes passageways [24] configured to communicate fluid (fig. 1; col. 5, lines 1-15).
Regarding claim 9, Metzner discloses the integrated electromechanical and hydraulic system [1] of claim 8, as stated above, wherein the communicated fluid has a pressure intermediate between the first pressure working fluid and the second pressure working fluid (fig. 1; col. 5, lines 1-15; adjustment of the throttle screw [25] provides infinitely variable adjustment of the pumping capacity and thus the pressure in the passageways).
Regarding claim 11, Metzner discloses a method of integrating an electromechanical and hydraulic system [1] (fig. 1; col. 4, lines 13-18), comprising: 
providing an electric machine [2] (fig. 1-2; col. 4, lines 16-22), the electric machine [2] comprising: 
a casing [12/32] (fig. 1; col. 4, lines 52-55; col. 5, lines 28-32), 
a stator [3] adapted to remain stationary within the casing [12/32] (fig.1-2; col. 4, lines 16-22, 52-55), 
one or more electrically insulated windings [4] coupled to the stator [3] (fig. 1-2; col. 4, lines 16-18; col. 5, lines 18-22), 

    PNG
    media_image1.png
    554
    925
    media_image1.png
    Greyscale

a rotor [5] separated from the stator [3] and the one or more windings [4] by a radial diamagnetic gap (fig. 1-2; col. 4, lines 23-28; col. 5, lines 16-18), 
providing an external gear hydraulic machine [6] disposed in the housing [12/32] having a drive gear [7] and a driven gear [8] in an external meshing zone configuration (fig. 1; col. 4, lines 29-38, 43-51), wherein the meshing zone generates a sealing arrangement between gears of the drive gear [7], the driven gear [8], and the casing [12/32] (fig. 1; col. 4, lines 39-42; the meshing zone is sealed within the casing by sealing plate [10]); and 
wherein integration of the electric machine [2] and the external gear hydraulic machine [6] [operates as] i) a pump when the electric machine [2] is energized (fig. 1-2; col. 4, lines 16-22); and ii) a generator when the external gear hydraulic machine [6] is energized (this statement of intended use requires no additional structure beyond what is previously recited; the device of Metzner, operated in reverse with the pump being driven instead of supplying electricity to the electrical machine, would inherently operate as a generator as the magnetic flux of the permanent magnet rotor would generate a flow of electricity in the stator windings).
Regarding claim 13, Metzner discloses the method of claim 12, as stated above, wherein the electric machine [2] and the external gear hydraulic machine [6] are interfaced via a flange (fig. 1-2; col. 4, lines 32-38, 43-51; the machines are coupled by the teeth/flanges of the gears on the rotor and the pump).
Regarding claim 14, Metzner discloses the method of claim 11, as stated above, wherein the external gear hydraulic machine [6] includes a first port [16] for communication with a working fluid at a first pressure and a second port [15] for communication with the working fluid at a second pressure, higher than the first pressure (fig. 1; col. 4, lines 55-60; the second port corresponds to the “pressure” duct, while the first port corresponds to the “suction” duct).
Regarding claim 15, Metzner discloses the method of claim 14, as stated above, wherein the external gear hydraulic machine [6] communicates with the casing [12/32] of the electric machine [2] and thereby floods the casing with the working fluid (fig. 1; col. 3, lines 33-39).
Regarding claim 16, Metzner discloses the method of claim 15, as stated above, wherein the electric machine casing [12/32] is flooded with the working fluid at the first pressure (fig. 1; col. 3, lines 33-39; col. 4, lines 55-60; both the high- and low-pressure, i.e. pressure and suction, ducts connect to the pump at the center of the electric machine).
Regarding claim 17, Metzner discloses the method of claim 15, as stated above, wherein the electric machine casing [12/32] is flooded with the working fluid at the second pressure (fig. 1; col. 3, lines 33-39; col. 4, lines 55-60; both the high- and low-pressure, i.e. pressure and suction, ducts connect to the pump at the center of the electric machine).
Regarding claim 18, Metzner discloses the method of claim 14, as stated above, wherein the external gear hydraulic machine [6] includes passageways [24] configured to communicate fluid (fig. 1; col. 5, lines 1-15).
Regarding claim 19, Metzner discloses the method of claim 18, as stated above, wherein the communicated fluid has a pressure intermediate between the first pressure working fluid and the second pressure working fluid (fig. 1; col. 5, lines 1-15; adjustment of the throttle screw [25] provides infinitely variable adjustment of the pumping capacity and thus the pressure in the passageways).
Regarding claim 21, Metzner discloses the integrated electromechanical and hydraulic system [1] of claim 4, as stated above, wherein the first port [16] is an inlet [16] and the second port [15] is an outlet [15] and the second pressure is i) higher than the first pressure when the electric machine [2] is energized (fig. 1-2; col. 4, lines 52-68; under normal operation, i.e. the electric machine driving the pump, the “pressure” side, outlet [15], is at a higher pressure than the “suction” side, inlet [16]), and ii) lower than the first pressure when external gear hydraulic machine [6] is energized (when the operation is reversed, i.e. the pump driving the electric machine, the “pressure” and “suction” sides are reversed, placing the outlet [15] at a lower pressure than the inlet [16]).
Regarding claim 22, Metzner discloses the integrated electromechanical and hydraulic system [1] of claim 4, as stated above, wherein the first port [15] is an outlet [15] and the second port [16] is an inlet [16] (claim 4 can be interpreted with either port corresponding to the inlet and the outlet) and the second pressure is i) lower than the first pressure when the electric machine [2] is energized (fig. 1-2; col. 4, lines 52-68; under normal operation, i.e. the electric machine driving the pump, the “pressure” side, outlet [15], is at a higher pressure than the “suction” side, inlet [16]), and ii) higher than the first pressure when external gear hydraulic machine [6] is energized (when the operation is reversed, i.e. the pump driving the electric machine, the “pressure” and “suction” sides are reversed, placing the outlet [15] at a lower pressure than the inlet [16]).
Regarding claim 23, Metzner discloses the method of claim 14, as stated above, wherein the first port [16] is an inlet [16] and the second port [15] is an outlet [15] and the second pressure is i) higher than the first pressure when the electric machine [2] is energized (fig. 1-2; col. 4, lines 52-68; under normal operation, i.e. the electric machine driving the pump, the “pressure” side, outlet [15], is at a higher pressure than the “suction” side, inlet [16]), and ii) lower than the first pressure when external gear hydraulic machine [6] is energized (when the operation is reversed, i.e. the pump driving the electric machine, the “pressure” and “suction” sides are reversed, placing the outlet [15] at a lower pressure than the inlet [16]).
Regarding claim 24, Metzner discloses the method of claim 14, as stated above, wherein the first port [15] is an outlet [15] and the second port [16] is an inlet [16] (claim 4 can be interpreted with either port corresponding to the inlet and the outlet) and the second pressure is i) lower than the first pressure when the electric machine [2] is energized (fig. 1-2; col. 4, lines 52-68; under normal operation, i.e. the electric machine driving the pump, the “pressure” side, outlet [15], is at a higher pressure than the “suction” side, inlet [16]), and ii) higher than the first pressure when external gear hydraulic machine [6] is energized (when the operation is reversed, i.e. the pump driving the electric machine, the “pressure” and “suction” sides are reversed, placing the outlet [15] at a lower pressure than the inlet [16]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metzner in view of Yowell (US 3,672,793 A), hereinafter referred to as “Yowell”.
Regarding claim 10, Metzner discloses the integrated electromechanical and hydraulic system [1] of claim 9, as stated above.  Metzner does not disclose that the intermediate-pressure working fluid returns to the first port [16] via a first check valve, while fluid at the second pressure is prevented from communicating with the electric machine casing by a second check valve.
Yowell discloses an integrated electromechanical and hydraulic system [12/14] having a first port [42] and a second port [44] (fig. 1; col. 1, lines 60-69; col. 2, lines 40-50), wherein the intermediate-pressure working fluid returns to the first port [42] via a first check valve [58] (fig. 1; col. 2, lines 24-39), while high-pressure fluid is prevented from communicating with the electric machine casing by a second check valve [59] (fig. 1; col. 2, lines 53-64).

    PNG
    media_image2.png
    438
    800
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the hydraulic machine of Metzner having check valves as taught by Yowell, in order to provide a positive flow of cooling fluid regardless of the degree of restriction in the lines (col. 2, lines 53-64 of Yowell) thereby assuring proper cooling within the machine.
Regarding claim 20, Metzner discloses the method of claim 19, as stated above.  Metzner does not disclose that the intermediate-pressure working fluid returns to the first port [16] via a first check valve, while fluid at the second pressure is prevented from communicating with the electric machine casing by a second check valve.
Yowell discloses an integrated electromechanical and hydraulic system [12/14] having a first port [42] and a second port [44] (fig. 1; col. 1, lines 60-69; col. 2, lines 40-50), wherein the intermediate-pressure working fluid returns to the first port [42] via a first check valve [58] (fig. 1; col. 2, lines 24-39), while high-pressure fluid is prevented from communicating with the electric machine casing by a second check valve [59] (fig. 1; col. 2, lines 53-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the hydraulic machine of Metzner having check valves as taught by Yowell, in order to provide a positive flow of cooling fluid regardless of the degree of restriction in the lines (col. 2, lines 53-64 of Yowell) thereby assuring proper cooling within the machine.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Oota et al. (US 2010/0034674 A1) discloses an electric motor and fluid pump integrated within the same wet-housing.
Krebs (US 2006/0140793 A1) discloses a gear-type pump driven by an external electric motor.
Croci (US 6,541,884 B1) discloses an electric motor and fluid pump integrated within the same housing.
Apple (US 1,911,128) discloses an electric motor and fluid pump integrated within the same housing.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834